DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/22/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-28 and 30-41 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over USPAP 2006/0277950 to Rock in view of USPN 3,030,691 to Law and (if necessary) further in view of USPN 3,721,272 to Hager and/or USPN 3,357,075 to Law (hereinafter referred to as Law 2).
Claim 1, Rock discloses an insulated fabric garment comprising: a plurality of insulated composite fabric elements, each insulated composite fabric element in the plurality of insulated composite fabric elements joined to at least one other insulated composite fabric element in the plurality of insulated composite fabric elements along a respective seam, each insulated composite fabric element in the plurality of insulated composite fabric elements comprising: a woven inner shell fabric layer, a woven outer shell fabric layer, and an insulating-filler fabric layer disposed between the woven inner shell fabric layer and the woven outer shell fabric layer, the insulating-filler fabric layer anchored to at least one of the woven inner shell liner fabric layer and the woven outer shell fabric layer along a periphery of the insulating-filler fabric layer, wherein the insulating-filler fabric layer comprises a technical face on a first side of backing yarns and a technical back on a second side of the backing yarns opposite the first side, wherein both the first side and the second side comprise a raised surface, wherein the raised surface comprises pile yarn extending from the backing yarns forming a pile, wherein the pile yarn is positioned generally perpendicular to the backing yarn, wherein the technical face has face regions of a first pile height and regions of lower or no pile height interspersed among the face regions, wherein the technical back has back regions of a second pile height and regions of lower or no pile height interspersed among the back regions, wherein the face regions and the back regions are in registration (see entire document including Figure 7, Figure 26, [0007], [0057], [0061], [0063], [0066], [0069], [0070], [0071], [0076], [0078], [0083], [0090], and [0118]). In the event it is shown that Rock fails to sufficiently disclose the claimed stitching, the Office takes official notice (traversed and then evidenced) that it is known in the garment art to unit fabric layers by periphery stitching. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the multi-layer fabric by any suitable method, such as periphery stitching, because it is within the general skill of a worker in the art to select a known method on the basis of its suitability and desired characteristics.
Rock does not appear to specifically mention high piles opposite low piles but Law discloses that it is known in the garment art to construct two-sided pile fabrics with high piles opposite low piles based on the desired fabric appearance (see entire document including Figure 10, column 1, lines 8-26, column 2, lines 31-50, column 3, lines 24-45, and column 6, lines 21-51). Therefore, it would have been obvious to one having ordinary skill in the art to construct the insulated fabric garment of Rock with high piles opposite low piles, as claimed, based on the desired fabric appearance. Plus, Hager and Law 2 each disclose that it is known in the art to construct two-sided pile fabrics with high piles opposite low piles (see entire documents including Figure 3 of Hager and the Figures of Law 2). 
Claim 22, the pile yarn may have an un-napped construction [0075]. 
Claim 23, the un-napped construction may comprise a plaited construction [0074]. 
Claim 24, the un-napped construction may comprise a knit construction [0074]. 
Claim 25, the insulating-filler fabric layer may further comprise at least some brushed pile yarn [0075]. 
Claim 26, the insulating-filler fabric layer may further comprise at least some napped pile yarn forming a fleece [0075]. 
Claim 27, the fleece may be lower than the pile yarn in the un-napped construction ([0047] and Figures 6-7 and 24-26A). 
Claim 28, the pile yarn positioned generally perpendicular to the backing yarn may extend from the first side and the second side (Figure 7). 
Claim 30, the plurality of void regions may comprise 5% to 70% of the surface area of the insulating-filer fabric layer ([0057] and Figures 6-7 and Figures 24-26A). 
Claim 31, Rock discloses that the insulating-filler fabric can be produced by any knit procedure suitable for creating regions with different pile heights [0064] and specifically mentions the insulating-filler fabric layer being formed with a circular knitting machine [0074]. Considering that sliver knitting is a well-known method of circular knitting resulting in high pile, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the insulating-filler fabric in any suitable construction, such as a sliver knit construction, because it is within the general skill of a worker in the art to select a known knit construction on the basis of its suitability and desired characteristics.
Claim 32, the fibers may be in the range of 5 dpf to 15 dpf ([0072]-[0073] and [0117]).
Claim 33, the insulating-filler fabric layer may be formed in a double face knit construction ([0063]-[0064] and [0074]). 
Claim 34, the backing yarn of the insulating filler fabric layer comprises an elastomeric fiber ([0068]-[0069] and [0101]). 
Claim 35, the insulating filler fabric layer may be bonded to at least one of the woven inner shell fabric layer and the woven outer shell fabric layer via an adhesive [0069]. Rock discloses that the laminate is breathable [0069]. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to deposit the adhesive with any discontinuous (breathable) pattern, such as claimed, because it is within the general skill of a worker in the art to select a coating pattern on the basis of its suitability and desired characteristics. 
Claim 36, the insulating-filler fabric layer may comprise hydrophobic fibers [0075]. 
Claim 37, at least one of woven inner shell fabric layer and the woven outer shell fabric layer may comprise stretch (elastomeric) fibers ([0068]-[0069] and [0101]). 
Claim 38, the insulated fabric garment may further comprise a water and wind resistant barrier configured to provide water vapor transport through absorption-diffusion-desorption [0069]. 
Claim 39, the insulated fabric garment may further comprise a hydrophilic barrier and an adhesive layer adhered to the woven outer shell fabric layer [0069]. 
Claim 40, the insulating filler fabric layer may be laminated only to the woven outer shell fabric layer [0069].
Claim 41, the insulating filler fabric layer is enclosed between the woven inner shell fabric layer and the woven outer shell fabric layer [0069].

Response to Arguments
Applicant's arguments filed 6/22/2022 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T PIZIALI whose telephone number is (571)272-1541.  The examiner can normally be reached on Monday-Thursday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW T PIZIALI/Primary Examiner, Art Unit 1789